Exhibit 10.2
CUSTODY AGREEMENT
DATED AS OF NOVEMBER 12, 2008
BY AND BETWEEN
HOMEAMERICAN MORTGAGE CORPORATION
(THE “SELLER”)
AND
U.S. BANK NATIONAL ASSOCIATION
IN ITS CAPACITY AS AGENT AND REPRESENTATIVE OF CERTAIN BUYERS
(THE “CUSTODIAN”)

 



--------------------------------------------------------------------------------



 



Table of Contents

              1.  
DEFINITIONS
    1      
1.1. General Definitions
    1      
1.2. Other Definitional Rules
    5      
 
        2.  
DELIVERY OF FILES TO THE CUSTODIAN
    5      
2.1. Reaffirmation of Agent’s Lien
    5      
2.2. Delivery
    6      
2.3. Follow-up by the Seller
    6      
2.4. Supplemental Papers
    7      
 
        3.  
CUSTODIAN’S RECEIPT, EXAMINATION AND PRIOR CERTIFICATION OF FILES
    7      
3.1. Custodian’s Examination of Basic Papers
    7      
3.2. When Wet Loans’ Basic Papers Are Submitted
    8      
3.3. Limited Scope of Examination of Supplemental Papers
    9      
3.4. Submission List Errors or Omissions
    9      
3.5. Custodian’s Exception Reports
    9      
3.6. Custodian’s Exception Report Loans Ordinarily Not Included in Purchase
Value Calculation
    9      
3.7. Correction of Exceptions
    10      
3.8. Possession of Files
    10      
3.9. Papers Previously Certified by the Custodian
    10      
 
        4.  
RELEASE OF FILES BY THE CUSTODIAN
    10      
4.1. Shipping Direction
    10      
4.2. Shipping Purchased Loans
    11      
4.3. Repurchases
    11      
4.4. Shipping Schedule
    12      
4.5. Minimum Face Amount of MBS
    12      
4.6. Shipment of Files
    12      
4.7. Payment of Proceeds of Whole Loans and MBS Sold
    12      
4.8. If U.S. Bank is Custodian for the Approved Investor
    12      
4.9. Custodian Not Responsible to Obtain Acknowledgement or Confirm Status
    12      
4.10. Shipment of Files or Loan Papers to the Seller
    13      
4.11. Release and Indemnification
    13      
 
        5.  
RIGHT OF INSPECTION BY BUYERS AND THE SELLER
    14      
 
        6.  
CUSTODIAN’S FEES
    14      
 
        7.  
TERMINATION OF AGREEMENT
    14      
 
        8.  
RESIGNATION OR REMOVAL OF CUSTODIAN
    15      
8.1. Qualifications of Custodian
    15      
8.2. Resignation of the Custodian or any Successor Custodian
    15  

 



--------------------------------------------------------------------------------



 



                 
8.3. Removal of the Custodian or any Successor Custodian
    15      
8.4. Effective Date of Resignation or Removal
    16      
8.5. Successor
    16      
8.6. Merger of the Custodian or any Successor Custodian
    17      
 
        9.  
LIMITATION ON OBLIGATIONS OF AND RELIANCE BY CUSTODIAN; INSURANCE
    17      
 
        10.  
NOTICES
    17      
 
        11.  
NO ASSIGNMENT OR DELEGATION BY CUSTODIAN
    18      
 
        12.  
BUYERS’ ASSIGNMENTS AND PARTICIPATION
    18      
 
        13.  
CONFIDENTIALITY
    19      
13.1. Seller’s Information
    19      
13.2. Privacy of Customer Information
    19      
 
        14.  
CONTROLLING LAW AND VENUE
    19      
 
        15.  
AGREEMENT FOR THE EXCLUSIVE BENEFIT OF PARTIES
    20      
 
        16.  
WAIVER OF JURY TRIAL
    20      
 
        17.  
ENTIRE AGREEMENT
    20      
 
      18.  
EXHIBITS
    20      
 
        19.  
INDULGENCES, NOT WAIVERS
    21      
 
        20.  
TITLES NOT TO AFFECT INTERPRETATION
    21      
 
        21.  
PROVISIONS SEPARABLE
    21      
 
        22.  
RELATIONSHIP OF THE SELLER AND THE CUSTODIAN
    21  

 



--------------------------------------------------------------------------------



 



CUSTODY AGREEMENT
PREAMBLE
     THIS CUSTODY AGREEMENT (as it may be supplemented, amended or restated from
time to time, this “Custody Agreement”) entered into as of November 12, 2008 by
and among HOMEAMERICAN MORTGAGE CORPORATION (the “Seller”), a Colorado
corporation, and U.S. BANK NATIONAL ASSOCIATION (“U.S. Bank”), a national
banking association, as agent and representative of the Buyers under the Current
Repurchase Agreement (defined below) (in such capacity, the “Agent”) and as
custodian under this Custody Agreement (in such capacity, the “Custodian”)
recites and provides as follows:
RECITALS
     The Seller, U.S. Bank and the other buyers named therein as buyers
(collectively with U.S. Bank, the “Buyers”) and the Agent have entered into a
Master Repurchase Agreement dated as of November 12, 2008 (as it may be
supplemented, amended or restated from time to time, the “Current Repurchase
Agreement”). Pursuant to the Current Repurchase Agreement, the Seller has agreed
to sell and transfer to the Buyers against transfer of funds by the Buyers
certain Eligible Loans (as that term is defined in the Current Repurchase
Agreement), with a simultaneous agreement by the Buyers that the Buyers will
transfer to Seller such Eligible Loans against the transfer of funds by the
Seller with the requirement that the Basic Papers relating to the Purchased
Loans (as that term is defined in the Current Repurchase Agreement) must be
delivered to the Custodian pending repurchase by the Seller.
     The Buyers and the Seller desire that the Seller deposit with the Custodian
from time to time the Basic Papers for all Purchased Loans, to be held by the
Custodian acting as documents custodian and representative of the Agent and the
Buyers in respect of the Purchased Loans under the Current Repurchase Agreement
until each Purchased Loan has been repurchased or until possession and custody
of the Basic Papers for such Purchased Loan have been delivered to the Seller or
another Person as contemplated by and in accordance with the terms of this
Custody Agreement.
AGREEMENTS
     In consideration of the mutual promises and covenants hereinafter set
forth, and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows:
1. DEFINITIONS.
     1.1. General Definitions. Capitalized terms defined in the Current
Repurchase Agreement that are used but not defined differently herein have the
same meanings here as there, and reference is here made to the Current
Repurchase Agreement for the definitions of such capitalized terms and for all
purposes, the Current Repurchase Agreement and this Custody Agreement being
complementary and intended by the parties to be read together (although in the

 



--------------------------------------------------------------------------------



 



event of any conflict or inconsistency between the Current Repurchase Agreement
and this Custody Agreement, the Current Repurchase Agreement shall govern and
control.) For the purposes of this Custody Agreement, the following terms shall
have the indicated meanings unless the context or use indicates another or
different meaning and intent, and the definitions of such terms are equally
applicable to their singular and plural forms.
     “Appraisal Report” means a written report of an Appraisal or a Broker’s
Price Opinion setting forth the appraiser’s or broker’s opinion and method of
determination of the fair market value of the subject Mortgaged Premises,
including a statement of all material assumptions made, and dated and signed by
such appraiser or broker, who, and the form of which report, must comply with
all relevant Agency guidelines.
     “Approved MBS Custodian” means either (a) U.S. Bank, holding MBS as
securities intermediary, (b) a Person (other than U.S. Bank) approved by the
Agent who has agreed to hold MBS and the proceeds of any sale or other
disposition thereof as custodian, agent and bailee for the Agent pursuant to a
custodial agreement (an “MBS Custodial Agreement”) in a form approved by the
Agent which such Person has executed with the Agent or (z) such other Person as
shall have been approved for that purpose by the Agent.
     “Bailee Letter” means a transmittal letter for shipments of Purchased Loans
by the Custodian to an Approved Investor substantially in the form attached as
Exhibit A.
     “Certified Copy” means a copy of an original Basic Paper or Supplemental
Paper accompanied by (or on which there is stamped) a certification by an
officer of either a title insurer or an authorized agent of a title insurer
(whether a title agency or a closing attorney) or, except where otherwise
specified below, by an Authorized Seller Representative or an officer of a
Servicer (if other than the Seller) of the relevant Mortgage Loan, that such
copy is a true copy of the original and (if applicable) that the original has
been sent to the appropriate governmental filing office for recording in the
jurisdiction where the related Mortgaged Premises are located. Each such
certification shall be conclusively deemed to be a representation and warranty
by the certifying officer, agent, Authorized Seller Representative or officer of
the relevant Servicer, as applicable, to the Buyers, the Agent and the Custodian
upon which each may rely.
     “Custodian’s Exception Report” is a report issued by the Custodian listing
Purchased Loans whose Basic Papers have been reviewed by the Custodian and
appear not to satisfy the review standards and requirements stated in this
Custody Agreement and indicating (either by coding, a summary statement or both)
the defect or deficiency disclosed by such review for each Purchased Loan (or
grouping of Purchased Loans) listed therein.
     “Electronic Agent” means MERSCORP, Inc. or its successor in interest or
assigns.
     “Electronic Tracking Agreement” means a written Electronic Tracking
Agreement among the Seller, the Agent, MERS and the Electronic Agent, in form
and substance reasonably acceptable to the Seller and the Agent, as it may be
supplemented, amended, restated or replaced from time to time.
     “Flood Insurance Policy” means (a) any policy of insurance issued in
accordance with the Flood Disaster Protection Act of 1973, as amended from time
to time or, if repealed, any

2



--------------------------------------------------------------------------------



 



superseding legislation governing similar insurance coverage, or (b) any other
policy of insurance providing similar coverage against loss sustained by floods
or similar hazard that conforms to the flood insurance requirements prescribed
by the Federal Insurance Administration.
     “Lender’s Title Insurance Policy” means an American Land Title Association
or California Land Title Association (extended coverage) form or a Texas Land
Title Association form lender’s title insurance policy, including all riders or
endorsements thereto, together with such additional endorsements as are required
under relevant Agency guidelines or Approved Investor’s requirements, as
applicable, in an amount not less than the original principal balance of the
relevant Mortgage Loan, insuring the holder of the Mortgage Loan that the
related Mortgage constitutes a valid Lien on the related Mortgaged Premises,
subject only to (a) (if the Seller has represented the relevant Mortgage Loan to
be a Second Lien Loan) the lien of a single senior Mortgage on the related
Mortgage Premises, (b) liens for real estate taxes and governmental-improvement
assessments not delinquent, (c) easements and restrictions that do not
materially and adversely affect the marketability of title to such Mortgaged
Premises or prohibit or interfere with their use as a Single-family residential
dwelling, (d) (if such Mortgaged Premises constitute a unit in a condominium) a
declaration of condominium or other similar document that evidences the creation
of such condominium and a condominium endorsement, (e) reservations as to oil,
gas or mineral rights, provided such rights do not include the right to remove
buildings or other improvements on or near the surface of the related Mortgaged
Premises or to mine or drill on the surface thereof or otherwise enter the
surface for purposes of removing oil, gas or minerals, (f) agreements for the
installation, maintenance or repair of public utilities, provided such
agreements do not create or evidence liens on the Mortgaged Premises, or
authorize or permit any Person to file or acquire claims of liens against the
Mortgaged Premises, or (g) such other exceptions that are acceptable under the
relevant Agency guidelines or Approved Investor’s requirements, as applicable.
     “Loan Number” means the loan number assigned to a Purchased Loan by the
Seller and customarily used by the Seller in its internal and external
communications referring to that Purchased Loan.
     “MERS” means Mortgage Electronic Registration Systems, Inc. or its
successors or assigns.
     “MERS Procedures Manual” means the MERS Procedures Manual, as it may be
amended from time to time.
     “MERS® System” means the Electronic Agent’s mortgage electronic registry
system, as more particularly described in the MERS Procedures Manual.
     “Mortgage Assignment” means an assignment, notice of transfer or equivalent
instrument, in recordable form (excepting therefrom, if applicable, the name of
the assignee and/or the Mortgage recordation information which has not yet been
returned from the applicable recorder’s office), which is in form sufficient
under the laws of the U.S. jurisdiction where the related Mortgaged Premises are
located to reflect of record the sale of the Mortgage.

3



--------------------------------------------------------------------------------



 



     “Pool Insurance Policy” means a premium-paid policy of mortgage loan pool
insurance issued by an insurance company having a AAA or AA rating from Standard
& Poor’s (a division of The McGraw-Hill Companies, Inc.) or Fitch Ratings, or
Aaa or Aa rating from Moody’s Investors Service, Inc. for claims-paying ability,
in form and substance satisfactory to the Seller and insuring the holder of a
pool of Mortgage Loans against all or a portion of the loss sustained by reason
of a default by a Customer in the payment of principal and interest thereon.
     “Preliminary Title Report” means a title report prepared by a company
qualified to issue a Lender’s Title Insurance Policy that sets forth (i) the
legal description of the Mortgaged Premises and (ii) the status of title to the
Mortgaged Premises as of the stated effective date of such title report.
     “Primary Mortgage Insurance Policy” means a mortgage insurance policy,
issued by a private mortgage insurance company having a claims-paying ability
rating of AAA or AA from Standard & Poor’s (a division of The McGraw-Hill
Companies, Inc.) or Fitch Ratings, or Aaa or Aa from Moody’s Investors Service,
Inc., for claims-paying ability, in form and substance satisfactory to the
Seller and insuring the holder of a Mortgage Loan against all or a portion of
the loss sustained by reason of a default by a Customer in the payment of
principal and interest thereon, together with all riders and endorsements
thereto.
     “Record Layout” means the standard instructions and format for transmitting
to the Custodian required information for each Mortgage Loan Transmission Files
submitted, substantially as stated in Exhibit B, as such standard instructions
may be updated or modified from time to time by the Custodian. The resulting
file created whether in computer-readable or hard copy form is a “Mortgage Loan
Transmission File”.
     “Repurchase Request” means a request for the Seller’s repurchase of
Purchased Loans in the form of Exhibit H or another form reasonably acceptable
to the Custodian, to be completed by the Seller, signed by an Authorized Seller
Representative and delivered to the Custodian as provided in Section 4.
     “Request/Confirmation” has the meaning set forth in the Current Repurchase
Agreement.
     “Shipping Request” means a request to ship Files to an Approved Investor in
the form of Exhibit I or another form reasonably acceptable to the Custodian, to
be completed by the Seller, signed by an Authorized Seller Representative and
delivered to the Custodian as provided in Section 4.
     “Supplemental Papers” means the Loan Papers for a particular Purchased Loan
that are to be held in trust by the Seller and must be delivered to the
Custodian promptly following written request therefor made by the Agent or the
Custodian after the occurrence of any Default, Event of Default or Termination
event under the Current Repurchase Agreement. The Supplemental Papers are listed
on Exhibit D.
     “Trust Receipt” means the form attached as Exhibit E.

4



--------------------------------------------------------------------------------



 



     1.2. Other Definitional Rules. Other definitional rules applicable to this
Custody Agreement are as follows:
     (a) Legal and accounting terms not otherwise defined shall have the
meanings given them under New York statutory and case law and under GAAP,
respectively.
     (b) Defined terms may be used in the singular or the plural, as the context
requires.
     (c) Except where otherwise specified, all times of day are local times in
Denver, Colorado.
     (d) Wherever the word “including” or a similar word is used in this Custody
Agreement, unless the context clearly requires otherwise, for example, if
preceded by “not”, it shall be read as if it were written, “including by way of
example but without in any way limiting the generality of the foregoing concept,
subject or description”.
     (e) Unless the context plainly otherwise requires, wherever the term
“Agent” is used in this Custody Agreement, it shall be read as if it were
written “the Agent (as agent and representative of the Buyers)”.
2. DELIVERY OF FILES TO THE CUSTODIAN.
     2.1. Reaffirmation of Agent’s Lien. Although the parties to the Current
Repurchase Agreement specifically intend that the Current Repurchase Agreement
and the purchases of Mortgage Loans made pursuant to it are to be treated as
repurchase transactions under Title 11 of the United States Code (the “Code”),
including all rights that accrue to the Buyers and the Agent by virtue of Code
sections 559, 561 and 562, if, contrary to the intent of the parties, any court
of competent jurisdiction characterizes any Transaction as a financing, rather
than a purchase, under applicable law including the applicable provisions of the
Code, the Seller has granted to the Agent and the Agent is deemed to have, for
the benefit of itself and the Buyers, a first priority perfected security
interest in and to the Purchased Loans to secure the payment and performance of
all of the Seller’s obligations under this Custody Agreement and the Current
Repurchase Agreement. In the event of such a recharacterization of the Current
Repurchase Agreement, the Seller hereby grants to the Agent, and reaffirms the
continuing first priority Lien granted by the Seller to the Agent in the Current
Repurchase Agreement, in and against (a) all Purchased Loans now or hereafter
sold by the Seller to the Buyers, delivered or caused to be delivered by the
Seller to the Custodian or the Agent or in any other way or manner identified to
the Agent or the Custodian as Purchased Loans, (b) all Purchased Loans Support
and Files and other Purchased Loan Papers now or hereafter delivered to the
Custodian or to any other agent, bailee or designee of the Agent or the
Custodian and (c) the proceeds thereof. The parties agree that the Lien granted
and reaffirmed herein shall continue and remain perfected with its first
priority under the provisions of the applicable UCC, real estate law or other
applicable Law, notwithstanding that the Custodian may deliver one or more of
the Loan Papers or other papers evidencing or relating to any such Purchased
Loan to the Seller (or to its servicer, subservicer or designee) for the purpose
of (i) correcting or completing such papers or the related File or
(ii) collecting or other servicing or handling of such Purchased Loan, as
provided herein.

5



--------------------------------------------------------------------------------



 



     2.2. Delivery.
     (a) Wet Loans. Submissions of Wet Loans for purchase by the Buyers shall be
made by electronic transmission of Mortgage Loan Transmission Files listing such
Wet Loans, by the deadline therefor specified in the Current Repurchase
Agreement.
     (b) Conversion of Wet Loans to Dry Loans. Concurrently with physical
delivery to the Custodian of the Basic Papers to convert Wet Loans previously
submitted into Dry Loans, the Seller shall deliver to the Custodian (by either
mail or courier) a submission list listing each Mortgage Loan being converted.
     (c) Dry Loans Initially Submitted as Such. Submissions to the Custodian for
inclusion in the Purchased Loans of Dry Loans that were not previously submitted
as Wet Loans shall be made by electronic transmission of a Mortgage Loan
Transmission File listing such Dry Loans, and concurrent physical delivery to
the Custodian of a submission list and the Basic Papers for such Dry Loans by no
later than 10:30 a.m. (Denver time) on the Business Day such Dry Loans are to be
first included as Purchased Loans.
     (d) File Folders. The Seller shall place all Basic Papers delivered to the
Custodian in an appropriate file folder and in a logical order, properly
secured, and clearly marked with the Customer’s last name and the Loan Number.
The Seller shall not deliver to the Custodian, nor shall the Custodian be
required to assume, or deemed to have assumed, custody of the File for any
Purchased Loan that does not contain all of the Basic Papers. If such an
incomplete File is delivered to the Custodian, within one (1) Business Day
following examination of such File within the applicable time frame specified in
Section 3.1, the Custodian shall notify the Seller that the Custodian is
retaining the File pending the Custodian’s receipt of the missing Basic Papers
(although the related Purchased Loan shall have zero Purchase Value from the
Sixth Business Day after such Purchase Loan has been purchased until all Basic
Papers are so received, except to the extent (if any) that the Agent exercises
its discretionary authority under the Current Repurchase Agreement to count and
treat such Purchased Loan as having Purchase Value.) The Basic Papers required
to be included in each File shall consist of all documents listed on Exhibit C.
     2.3. Follow-up by the Seller. The Seller shall deliver or cause to be
delivered to the Custodian as soon as they are available and without any
requirement for the Custodian to request them, and in any case promptly
following any Custodian’s request therefor, originals of all Basic Papers, and
of any Supplemental Papers that the Custodian has theretofore required, when
copies, commitments or preliminary reports were initially submitted, except for
Appraisal Reports, originals of which shall not be delivered unless the
Custodian shall specifically request them on a case-by-case basis as provided
for in Section 2.4. Any such trailing documents shall be submitted under cover
of a form substantially similar to Exhibit G.
     2.4. Supplemental Papers. Although the Supplemental Papers are not required
to be submitted to the Custodian unless requested, by submitting any
Single-family Mortgage Loan to the Custodian, the Seller shall be deemed to
represent to the Custodian and the Buyers that (a) the Seller, or (if the Seller
is not the Servicer) the related Mortgage Loan’s Servicer, has

6



--------------------------------------------------------------------------------



 



possession of the Supplemental Papers for each Purchased Loan, has no claim,
title or ownership interest in them, shall hold them in trust for the Agent and
the Buyers and shall deliver them (or such of them as the Agent or the Custodian
shall from time to time request) to the Custodian promptly upon the Agent’s or
the Custodian’s request and (b) each Supplemental Paper meets the standards and
requirements of all relevant definitions and provisions of the Current
Repurchase Agreement and this Custody Agreement.
3. CUSTODIAN’S RECEIPT, EXAMINATION AND PRIOR CERTIFICATION OF FILES.
     3.1. Custodian’s Examination of Basic Papers. The Custodian will examine
Files submitted to it by the Seller in accordance with the following schedule:

     
If the number of Files received by the Custodian by 10:30 AM on a Business Day
is
  then the Custodian will examine them
 
   
100 files or less
  within one Business Day
 
   
more than 100 files
  within one additional Business Day for each additional 100 files increment

to confirm that the Basic Papers in such File appear on their faces to satisfy
the following relevant requirements without obvious defect (the Custodian shall
not be required to make any independent examination of any Purchased Loans
beyond the review specifically required hereby and such examination
responsibilities do not extend to any Supplemental Papers or any other papers
contained in any File):
     (a) each Mortgage Note and Mortgage in the File bears an original signature
or signatures purporting to be the signature or signatures of the Person or
Persons named as the maker and mortgagor or grantor under such Mortgage Note and
Mortgage or, if a Certified Copy of the Mortgage is submitted, that such
Certified Copy bears what appears to be a reproduction of such signature or
signatures.
     (b) the Mortgage Note in the File bears an endorsement by the named holder
or payee endorsing such Mortgage Note in blank, with an original signature that
purports to be the signature of an Authorized Seller Representative (although
the Custodian shall have no obligation to determine whether the certificate was
authorized or issued by any particular person or officer or by a person who in
fact is an Authorized Seller Representative, or otherwise is authentic).
     (c) any power of attorney in the File bears an original signature
purporting to be the signature of the maker of the Mortgage Note and the
mortgagor or grantor of the Mortgage or if a Certified Copy of the power of
attorney is submitted, that such Certified Copy bears what appears to be a
reproduction of such signature.

7



--------------------------------------------------------------------------------



 



     (d) the original of the Mortgage Assignment in blank in the File bears an
original signature that purports to be the signature of an Authorized Seller
Representative (although the Custodian shall have no obligation to determine
whether the certificate was authorized or issued by any particular person or
officer or by a person who in fact is an Authorized Seller Representative, or
otherwise is authentic); provided that if the Electronic Tracking Agreement has
been duly entered into, no Mortgage Assignment is required for any Mortgage Loan
that has been originated in the name of MERS and registered under the MERS®
System with U.S. Bank as Interim Funder.
     (e) the information set forth in the Mortgage Loan Transmission File for
such File appears to be correct (insofar as the accuracy of such information can
be reasonably determined from an examination of the File delivered to the
Custodian).
     (f) the original principal amount of the note described in the Mortgage in
the File as being secured by such Mortgage matches the original principal amount
of the Mortgage Note in the File.
     (g) each document for which a Certified Copy is submitted as permitted
under a relevant provision of Exhibit C appears to be a Certified Copy (although
the Custodian shall have no obligation to determine whether the certification
was authorized or issued by any particular person or officer or otherwise is
authentic or complies with the provisions of the definition of “Certified
Copy”).
     3.2. When Wet Loans’ Basic Papers Are Submitted. When the Basic Papers for
a Purchased Loan that was initially purchased as a Wet Loan are delivered on any
Business Day, the Custodian, in its sole discretion, may include that Purchased
Loan in the calculation of the Purchase Value of the Purchased Loans on that
Business Day before reviewing the Basic Papers on the assumption that such
Purchased Loan is an Eligible Loan; provided that such Basic Papers must be
reviewed in accordance with Section 3.1 before five (5) Business Days have
expired after the Purchased Loan has been purchased (but if such Basic Papers
are delivered on the last of such five (5) Business Days, such Basic Papers may
be reviewed in accordance herewith on the next succeeding Business Day following
such delivery); provided further that if the Custodian reasonably determines
from its initial review of such Basic Papers that they are incomplete or
incorrect and that such condition of incompleteness or incorrectness is
correctable and returns the subject Basic Papers to the Seller for corrective
action under a Trust Receipt in the form of Exhibit E, then the affected
Purchased Loan(s) shall not be required to be repurchased by the Seller unless
and until the Seller fails to correct and return such Basic Papers to the
Custodian within ten (10) Business Days after the Custodian so returned them to
the Seller. If following such review the related Purchased Loan appears on a
Custodian’s Exception Report, then such Purchased Loan shall be excluded from
any determination of Purchase Value until such Purchased Loan has been removed
from the Custodian’s Exception Report and all Basic Papers for such Purchased
Loan are in the possession of the Custodian.
     3.3. Limited Scope of Examination of Supplemental Papers. If after the
occurrence of any Default or Event of Default, the Seller is requested to
deliver any Supplemental Papers to the Custodian with respect to any Purchased
Loan, the Custodian shall receive and file such

8



--------------------------------------------------------------------------------



 



Supplemental Papers but shall not be required to review any such documents other
than to determine that such documents appear on their face to be the documents
required to be delivered.
     3.4. Submission List Errors or Omissions. If the Custodian discovers errors
or omissions in any submission list, it may either correct them itself or
request that the Seller correct them (and the Seller agrees hereby promptly to
do so).
     3.5. Custodian’s Exception Reports. When the Custodian has completed its
review pursuant to Section 3.1 of Files delivered to it, the Custodian will
issue to the Seller a Custodian’s Exception Report for such Files that it
discovers contain errors or omissions either by fax or electronically, in each
case within one (1) Business Day after the Custodian’s review of the Files. The
Custodian shall provide Custodian’s Exception Reports to the Buyers upon
request.
     3.6. Custodian’s Exception Report Loans Ordinarily Not Included in Purchase
Value Calculation. The Purchased Loans on the Custodian’s Exception Report and
Purchased Loans whose Basic Papers are returned to the Seller for correction or
completion pursuant to the second proviso of the first sentence of Section 3.2
shall not be included by the Agent in any calculation of Purchase Value after
the related Purchase, until all such exceptions relating to it are cured except
to the extent (if any) that the Agent exercises its discretionary authority, if
any, under the Current Repurchase Agreement to count and include such Purchased
Loans in the calculation of Purchase Value.
     3.7. Correction of Exceptions. The Custodian may ship Mortgage Notes listed
in its Exceptions Report to the Seller for correction under a Trust Receipt.
Upon correction or completion of any such Mortgage Note and the Custodian’s
receipt of the corrected Mortgage Note or File with all corrected or completed
Basic Papers in it in the case of other Loan Papers that have been corrected
pursuant to the Custodian’s Exception Report, unless the Custodian has current
actual knowledge that the relevant Purchased Loan has been liquidated or is the
subject of another uncured Disqualifier, the Custodian shall remove the listing
of that Purchased Loan from its next Custodian’s Exception Report.
     3.8. Possession of Files. All Purchased Loan Files at any time delivered to
the Custodian hereunder shall be held by the Custodian in a fire resistant
vault, drawer or other suitable depository maintained and controlled solely by
the Custodian, in a manner customarily used by institutional mortgage documents
custodians and not commingled with any other assets or property of, or held by,
the Custodian for others. The Custodian shall also make appropriate notations in
the Custodian’s books and records to reflect that the File has been purchased by
the Buyers, and the Buyers own such File.
     3.9. Papers Previously Certified by the Custodian. If Mortgage Loans are
purchased from a seller for which U.S. Bank was documents custodian for the
Purchased Loans sold, U.S. Bank makes no warranty as to the condition of the
Files, the completeness, accuracy or any other characteristics of the Files or
the circumstances or documentation under which the Purchased Loans were
previously certified, other than as set forth in this Custody Agreement. No
previous certification by U.S. Bank to or for any other Person will be construed
to benefit any party to this Custody Agreement or anyone claiming by, through or
under any such party; provided that

9



--------------------------------------------------------------------------------



 



nothing herein shall be construed to relieve U.S. Bank of any direct obligation
under any other agreement between U.S. Bank and any third party.
4. RELEASE OF FILES BY THE CUSTODIAN.
     4.1. Shipping Direction. The Seller may from time to time direct the
Custodian to ship any of the Purchased Loans as set forth in this Section, and
unless a Default or an Event of Default has occurred and is continuing, the
Custodian shall do so (and will do so at the direction of the Agent even if a
Default or an Event of Default has occurred and is continuing); provided that if
the Custodian disagrees with any information set forth in any Shipping Request
(for sales or transfers) received, the Custodian may correct it with notice to
the Seller, or require that the Seller correct it as a condition to the
Custodian’s processing such Shipping Request.
     4.2. Shipping Purchased Loans.The Seller may direct the Custodian to ship
any of the Purchased Loans (a) that the Seller intends to sell as whole loans to
an Approved Investor for reasonably equivalent value in a bona fide transaction
(including sales of Purchased Loans under a repurchase agreement for financing
purposes) or (b) to a custodian or trustee for an Approved Investor for pooling
and securitization as MBS and sale of such securities to an underwriter or other
third party, by delivering a Shipping Request substantially in the form of
Exhibit I to the Custodian with all blanks completed to identify (i) the
Purchased Loans to be so shipped and sold, (ii) the name, address, and contact
information (including contact name, phone number and fax number) of the
custodian/trustee of Approved Investor and/or Approved Investor, (iii) the name,
if any, with which the Custodian is to complete the Mortgage Notes’ endorsement
in blank before shipping them, (iv) the courier to use and the Seller’s account
number to be charged and (v) the scheduled closing date and for securitizations,
the date when the Seller expects the proceeds of the sale of the MBS created
will be wired to the Agent. If such closing date is subsequently changed, the
Seller will give the Custodian prompt notice thereof.
     4.3. Repurchases. If the Seller elects to repurchase any Purchased Loans,
the Seller shall deliver a Repurchase Request to the Agent and the Custodian
stating the scheduled repurchase date and identifying those Purchased Loans,
whereupon the Custodian shall release and return such Files to the Seller if
(and only if) both (a) the Seller shall have paid the Repurchase Price therefor
to the Agent in accordance with the Current Repurchase Agreement (unless such
Repurchase Price is deducted from any Margin Excess) and (b) (unless the Agent
in its discretion shall elect to allow such repurchase notwithstanding the
existence of an Event of Default pursuant to Section 18.8 of the Current
Repurchase Agreement) no Event of Default shall have occurred and then be
continuing. If the Custodian disagrees with any information set forth in any
Repurchase Request received, the Custodian may require that the Seller correct
it as a condition to the Custodian’s processing it. Before the Custodian
transfers the Purchased Loans so designated, the Seller will deposit in the
Repurchase Settlement Account a cash amount equal to the sum of the Repurchase
Prices for the Purchased Loans being repurchased (except to the extent the same
is to be deducted from any Margin Excess), determined without regard to any
Disqualifier that may be applicable. The Agent’s determination of the Repurchase
Price for each such Purchased Loan, absent manifest error, shall be conclusive.
Upon the Agent’s receipt of such funds in the Repurchase Settlement Account (or
its deduction from any Margin Excess) if no Event of Default shall have occurred
and then be continuing (unless the Agent has exercised its discretion to allow
such repurchase notwithstanding the existence of an Event of Default

10



--------------------------------------------------------------------------------



 



pursuant to Section 18.8 of the Current Repurchase Agreement), all claims,
rights, liens and security interests of the Agent, however arising, in and to
the Purchased Loans that were so listed in the Repurchase Request, shipped by
the Custodian and for which the Agent was so paid pursuant to this Section,
shall terminate and be released. The Agent will notify the Custodian in writing
that Agent has received the full Repurchase Price and shall so instruct the
Custodian to release the related Purchased Loans and the Custodian shall do so.
     4.4. Shipping Schedule. If the number of Files to be shipped pursuant to
any one or more of the foregoing provisions of this Section 2 is one hundred
fifty (150) or less and the Shipping Request is received by 10:30 a.m. (Denver
time) on a Business Day, the Custodian will use its best efforts to ship the
Files on that same Business Day. If more than one hundred fifty (150) files are
to be shipped or the Shipping Request is received later than 10:30 AM (but not
later than 2:00 PM) on a Business Day, the Custodian will use its best efforts
to ship them on the next Business Day, unless more than two hundred fifty
(250) Files are to be shipped, in which event one additional Business Day shall
be added for each increment of two hundred (200) files in excess of two hundred
fifty (250) files to be shipped, limited to a maximum of ten (10) Business Days.
     4.5. Minimum Face Amount of MBS. Any new MBS delivered to an Approved MBS
Custodian pursuant to Section 4.2 shall be in a face amount of not less than the
aggregate Purchase Price of the Purchased Loans so delivered in exchange for
such new MBS.
     4.6. Shipment of Files. Upon receipt of a Shipping Request and such other
required documents and information, the Custodian shall ship such Files (or such
of the Basic Papers therefrom as the relevant Approved Investor requires) under
cover of either (a) a Bailee Letter in substantially the form of the Bailee
Letter attached as Exhibit A (the Custodian may make changes to such forms from
time to time at its election) or (b) such form as may be required under any
Agency program pursuant to which the relevant Files are being shipped.
     4.7. Payment of Proceeds of Whole Loans and MBS Sold. Upon purchase by an
Approved Investor of Purchased Loans to be sold as Whole Loans or, in the case
of Purchased Loans to be securitized as MBS, upon the sale of the resulting
securities to their underwriter or purchaser, the Seller will:
     (a) cause the purchasing Approved Investor to wire to the Agent, in
immediately available funds for deposit in the Repurchase Settlement Account,
all proceeds of such sale of Whole Loans or MBS to which the Seller is entitled;
and
     (b) deposit, or cause to be deposited, in the Repurchase Settlement Account
such additional funds, if any, as are needed to cause the total amount so
deposited in respect of the Purchased Loans shipped to at least equal the
aggregate Repurchases Prices of all such Purchased Loans shipped, and the
Agent’s determination of such amounts for each Purchased Loan shall be
conclusive, absent manifest error.
Upon the Agent’s receipt of such funds in the Repurchase Settlement Account, all
claims, rights, liens and security interests of the Agent and the Buyers,
however arising, in and to the Purchased

11



--------------------------------------------------------------------------------



 



Loans that were so listed in the Shipping Request, shipped by the Custodian and
for which the Agent was so paid pursuant to clauses (a) and (b) of this
Section shall terminate and be released.
     4.8. If U.S. Bank is Custodian for the Approved Investor. It is understood
that U.S. Bank may also function as an agent, representative, bailee and/or
document custodian for any Approved Investor to whom (or whose designee) the
Seller may request that Purchased Loans be shipped, in which event the Custodian
will segregate from other Purchased Loans’ Files, but will not physically
deliver, the affected Files, but may instead issue its trust receipt or
custodian’s receipt to such Approved Investor acknowledging when it is
appropriate to do so that the Custodian is holding the affected Files
exclusively for such Approved Investor. The trust receipt or custodian’s receipt
may be in the form of either a written or electronic receipt in favor of the
Approved Investor.
     4.9. Custodian Not Responsible to Obtain Acknowledgement or Confirm Status.
In no event shall the Custodian have any obligation to (a) obtain written
acknowledgement of receipt from the addressee of any Bailee Letter or other
communication sent by the Custodian hereunder or (b) confirm the status as an
Approved Investor of any Person to which it has been instructed to deliver
Mortgage Loans or MBS as long as such Person is listed on Schedule AI to the
Current Repurchase Agreement in the form most recently provided to the Custodian
by the Agent.
     4.10. Shipment of Files or Loan Papers to the Seller. From time to time and
as appropriate for the servicing of any of the Purchased Loans, the Custodian
may release to the Seller the Files or the Loan Papers under a Trust Receipt in
the form of Exhibit E. The Seller hereby acknowledges that pursuant to such
Trust Receipt the Seller holds the Loan Papers returned to the Seller in trust
for the Agent (as agent and representative of the Buyers) and that the Buyers
shall continue to be the owners of the Purchased Loans and the related Files
pursuant to the Current Repurchase Agreement and the Seller shall not dispute
the Buyers’ ownership thereof pursuant to the Current Repurchase Agreement. The
Seller shall promptly return to the Custodian the File or such Loan Papers
(whichever the case may be) when the Seller’s need therefor in connection with
such servicing no longer exists (but not later in any case, without the
Custodian’s consent, than ten (10) Business Days after the Custodian shipped
them), unless the Purchased Loan shall be liquidated and the proceeds thereof
paid to the Agent for deposit to the Repurchase Settlement Account (or deducted
from any Margin Excess) in satisfaction of the Repurchase Price, with any excess
to be paid over to the Seller unless a Default or Event of Default has occurred
and is continuing, in which case the balance of such proceeds shall be retained
in the Repurchase Settlement Account for application to the Obligations. This
provision respecting release to the Seller of Files and Loan Papers by the
Custodian shall be operative only to the extent that at any time the Custodian
shall not have released to the Seller Files or Loan Papers pertaining to more
than (i) the Aggregate Outstanding Purchase Price from time to time, or (ii) Two
Million Dollars ($2,000,000) in principal of Purchased Loans, whichever is less.
     4.11. Release and Indemnification. The Custodian shall not be liable for
executing, failing to execute, or for any mistake in the execution of, such
request or instructions in connection with the certification, release or
shipment of any Loan Papers, except in the case of the gross negligence or
willful misconduct of the Custodian. Seller hereby releases and agrees, to
indemnify, pay, defend and hold harmless the Custodian and each of its officers,
directors, employees or agents (the “Indemnified Custodian Parties”) from and
against any and all claims,

12



--------------------------------------------------------------------------------



 



liabilities, obligations, losses, damages, penalties, judgments, suits, costs,
expenses and disbursements (including reasonable attorneys’ fees and
disbursements) of any kind whatsoever which may be imposed upon, incurred by or
asserted against any of the Indemnified Custodian Parties in any way relating to
or arising out of this Custody Agreement or any of the transactions contemplated
hereby, whether from the discretionary or nondiscretionary acts or omissions of
any of the Indemnified Custodian Parties or any other Person, in whole or in
part arising out of any act or omission of any of the Indemnified Custodian
Parties and based on any claim or theory of strict liability, or sole,
comparative or contributory negligence, except for a particular Indemnified
Custodian Party’s fraud, gross negligence or willful misconduct or a material
breach of the Current Repurchase Agreement by a particular Indemnified Custodian
Party. The foregoing indemnification shall survive the termination or assignment
of this Agreement and the resignation or removal of the Custodian hereunder. It
is the Seller’s intention to hereby indemnify the Indemnified Custodian Parties
against their own sole or concurrent ordinary negligence to the fullest extent
allowed by law, subject to the exceptions set forth in the second sentence of
this Section 4.11.
5. RIGHT OF INSPECTION BY BUYERS AND THE SELLER.
     Upon at least five (5) Business Days’ written notice to the Custodian, the
Buyers, the Seller or the Authorized Seller Representatives, may at any time,
during ordinary business hours, inspect and examine the Files in the possession
and custody of the Custodian at such place or places where such Files are
deposited.
6. CUSTODIAN’S FEES.
     The Seller promises to pay the fees of the Custodian accrued under this
Custody Agreement pursuant to a separate arrangement between them, subject to
adjustment annually, or more frequently if and as the Custodian and the Seller
may agree from time to time.
7. TERMINATION OF AGREEMENT.
     This Custody Agreement shall become effective on and as of the date hereof
and shall terminate upon the Custodian’s receipt of written notice of
termination signed by all of the Buyers, determined for purposes of this
Section as excluding the Person serving as the Agent, and delivery of all Files
then held by the Custodian to a successor custodian or, if authorized in writing
by the Agent, to the Seller or its designee. Notwithstanding any such
termination, the Buyers’ ownership interest in the Purchased Loans and their
proceeds shall continue in effect until all Obligations of the Seller to the
Buyers and the Agent have been paid and satisfied in full. The termination of
this Custody Agreement shall not operate to remove U.S. Bank as Agent for
purposes of the Current Repurchase Agreement.
8. RESIGNATION OR REMOVAL OF CUSTODIAN.
     8.1. Qualifications of Custodian. The Agent shall be the Custodian, unless
the Agent shall resign as Custodian (which does not necessarily obligate the
Agent to resign as Agent, the two roles may be bifurcated). The Custodian shall
satisfy the same qualifications as is required of the Agent according to the
terms of the Current Repurchase Agreement and shall at all times be a commercial
bank or trust company organized and doing business under the laws of the

13



--------------------------------------------------------------------------------



 



United States of America or any state, district or territory of it authorized
under such laws to exercise corporate trust powers, having a combined capital
and unimpaired surplus of at least One Hundred Million Dollars ($100,000,000)
and subject to supervision or examination by federal, state, district or
territorial Governmental Authority. If such commercial bank or trust company
publishes reports of conditions at least annually, pursuant to law or to the
requirements of its supervising or examination Governmental Authority, then for
the purposes of this Section, the combined capital and unimpaired surplus of
such commercial bank or trust company shall be deemed to be its combined capital
and unimpaired surplus as set forth in its most recent report of condition so
published. In case the Custodian shall cease at any time to be eligible in
accordance with the provisions of this Section, the Custodian shall resign
immediately in the manner and with the effect hereinafter specified in this
Section 8.
     8.2. Resignation of the Custodian or any Successor Custodian. The Custodian
or any successor hereafter appointed may resign at any time by giving written
notice of resignation to the Seller, the Agent and the Buyers and complying with
the applicable provisions of this Section 8. Upon receiving such notice of
resignation, with the Seller’s consent, which consent shall not unreasonably be
delayed or withheld (provided that the Seller’s consent shall not be required if
a Default has occurred that has not been cured by the Seller or declared in
writing by the Agent to have been waived or any Event of Default has occurred
that the Agent has not declared in writing to have been cured or waived), a
successor Custodian shall be promptly appointed by the Required Buyers, or, if
the Required Buyers fail to do so on or before sixty (60) days have elapsed
after notice to the Seller, the Agent and the Buyers of the Custodian’s election
to resign, by the Agent, by written instrument, in quadruplicate, one copy of
which instrument shall be delivered to the resigning Custodian, one copy to the
Agent, one copy to the Seller and one copy to the successor Custodian.
     8.3. Removal of the Custodian or any Successor Custodian. If (a) the
Custodian or any successor shall cease to be eligible in accordance with the
provisions of Section 8.1 and shall fail to resign after written request by the
Required Buyers; (b) a receiver of the Custodian (or such successor) or of its
property shall be appointed or any Governmental Authority shall take charge or
control of Custodian (or such successor) or of its property or affairs for the
purpose of rehabilitation, conservation or liquidation or (c) the Custodian (or
such successor) shall be grossly negligent in the performance of its material
duties and obligations under this Custody Agreement or engage in willful
misconduct concerning any such material duties and obligations, then, in any
such case, upon the consent of the Required Buyers and the Seller (provided that
the Seller’s consent shall not be required if a Default has occurred that has
not been cured by the Seller or declared in writing by the Agent to have been
waived or any Event of Default has occurred that the Agent has not declared in
writing to have been cured or waived), the Custodian (or such successor) may be
removed and a successor custodian appointed by written instrument, in
triplicate, one copy of which shall be delivered to the custodian so removed,
one copy to the Agent and one copy to the successor custodian.
     8.4. Effective Date of Resignation or Removal. No resignation or removal of
the Custodian or any successor as custodian of the Loan Papers shall be
effective until a successor Custodian is appointed pursuant to the provisions of
this Section 8 and has accepted the appointment as provided in this Section 8;
provided that if such appointment has not been so made or if the Custodian’s
duties have not been assumed by the appointed successor on or before

14



--------------------------------------------------------------------------------



 



ninety (90) days after the date of the Custodian’s notice of resignation, the
Custodian may deliver the Files then in its possession to the Agent at no cost
to the Seller and cease acting as Custodian hereunder, and shall have no further
responsibility therefor, at the close of business on the tenth (10th) Business
Day after such ninety-day period. The Custodian or any successor hereafter
appointed shall continue to act as custodian under this Custody Agreement until
it delivers the Files to a duly appointed successor, or to the Agent under the
circumstances last above described.
     8.5. Successor. Any successor Custodian appointed as provided in this
Section 8 shall execute and deliver to the Buyers, the Agent and the Seller and
to the Agent’s predecessor Custodian an instrument accepting such appointment,
and thereupon the resignation or removal of the predecessor Custodian shall
become effective and such successor Custodian, without any further act, deed or
conveyance, shall become vested with all the rights and obligations of its
predecessor, with like effect as if originally named as the Custodian and shall
assume all the duties and obligations in this Custody Agreement as Custodian
(but not the duties and obligations of the Agent under the Current Repurchase
Agreement unless the successor Custodian is also a successor Agent); provided
that upon the written request of the Seller, the Required Buyers or the
successor Custodian, the Custodian ceasing to act shall execute and deliver
(a) an instrument transferring to the successor Custodian all of the rights of
the Custodian so ceasing to act and (b) to the successor Custodian such
instruments as are necessary to transfer all Loan Papers then in the hands of
the Custodian so ceasing to act to such successor Custodian (including
endorsements in blank and assignments in blank of all Mortgage Notes and
Mortgages that are not already endorsed or assigned in blank). Upon the request
of any such successor Custodian made from time to time, the Seller shall execute
any and all papers which the successor Custodian shall reasonably request or
require to more fully and certainly vest in and confirm to such successor
Custodian all such rights. No successor Custodian shall accept appointment as
provided in this Section unless at the time of such acceptance such successor
Custodian shall be eligible under the provisions of Section 8.1.
     8.6. Merger of the Custodian or any Successor Custodian. Any Person into
which the Custodian or any successor custodian may be merged or converted or
with which it may be consolidated, or any Person surviving or resulting from any
merger, conversion or consolidation to which the Custodian or successor
custodian shall be a party or any Person succeeding to the commercial banking
business of the Custodian or such successor custodian, shall be the successor
custodian without the execution or filing of any paper or any further act on the
part of any of the parties, but only if such Person is eligible under the
provisions of Section 8.1.
9. LIMITATION ON OBLIGATIONS OF AND RELIANCE BY CUSTODIAN; INSURANCE.
     The Custodian agrees to use its best judgment and good faith in the
performance of any obligations and duties required under this Custody Agreement
and shall incur no liability to any other party to this Custody Agreement for
its acts or omissions hereunder, except as may result from its fraud, gross
negligence or willful misconduct. The Custodian shall be entitled to rely upon
the advice of its legal counsel from time to time and shall not be liable for
any action or inaction by it in reliance upon such advice. The Custodian shall
also be entitled to rely upon any notice, document, correspondence, request or
directive received by it from any other party to this

15



--------------------------------------------------------------------------------



 



Custody Agreement that the Custodian believes to be genuine and to have been
signed or presented by the proper and duly authorized officer or representative
thereof, and shall not be obligated to inquire as to the authority or power of
any Person so executing or presenting such documents or as to the truthfulness
of any statements set forth therein. The Custodian shall at its own expense
maintain at all times during the existence of this Custody Agreement and keep in
full force and effect fidelity insurance, theft of documents insurance, and
forgery insurance. All such insurance shall be with standard coverage and
subject to deductibles as is customary for insurance typically maintained by
banks that act as custodians and shall be in such amounts and with an insurance
company as are reasonably acceptable to the Agent.
10. NOTICES.
     All notices, demands, consents, requests and other communications required
or permitted to be given or made hereunder, except as otherwise specifically
provided in this Custody Agreement, shall be in writing and shall be either
(a) delivered in person, or (b) mailed, by certified, registered or express
mail, postage prepaid, addressed to the respective parties hereto at their
respective addresses specified below, or (c) sent in a prepaid overnight
delivery envelope via a nationally-recognized courier service that provides
weekday next-day delivery service to the addressee’s location, (d) faxed to
their respective fax numbers (with a paper copy mailed the same day as
aforesaid) as hereinafter set forth or (e) emailed and displayed or acknowledged
as received as hereinafter set forth; provided that any party may change its
address for notice by designating such party’s new address in a notice to the
sending party given at least five (5) Business Days before it shall become
effective. All notices shall be conclusively deemed to have been properly given
or served when received in person, regardless of how sent. Regardless of when
received, all notices shall be conclusively deemed to have been properly given
or served if addressed to the parties as set out below:
If to the Seller:
HomeAmerican Mortgage Corporation
6550 Greenwood Plaza Boulevard
Centennial, CO 80111
Attention: President
Telephone: (303) 773-1155
Fax: (720) 528-2202
If to the Custodian:
U.S. Bank National Association
3550 Rockmont Drive
Mortgage Banking Services
Denver, CO 80202

16



--------------------------------------------------------------------------------



 



Attention: Millie Crocker
Telephone: (303) 561-7975
Fax: (303) 561-7246
Email: mildred.crocker@usbank.com
11. NO ASSIGNMENT OR DELEGATION BY CUSTODIAN.
The Custodian shall not assign, transfer, pledge or grant a security interest in
any of its rights, benefits or privileges hereunder nor delegate or appoint any
other Person to perform or carry out any of its duties, responsibilities or
obligations under this Custody Agreement; any act or instrument purporting to
effect any such assignment, transfer, pledge, grant delegation or appointment
shall be void.
12. BUYERS’ ASSIGNMENTS AND PARTICIPATION.
The Buyers shall be entitled to assign interests and sell participation in the
Repurchase Agreement in accordance with the relevant provisions of the Current
Repurchase Agreement, provided that the Custodian retains the exclusive
authority, notwithstanding any such participation arrangements, to execute this
Custody Agreement (including all Exhibits) as Custodian and to act alone as the
Custodian.
13. CONFIDENTIALITY.
     13.1. Seller’s Information. The Custodian is bound by the provisions of
Section 16.8 of the Current Repurchase Agreement regarding confidentiality of
the Seller’s proprietary information.
     13.2. Privacy of Customer Information. The Custodian is bound by the
provisions of Section 16.9 of the Current Repurchase Agreement regarding
confidentiality of Seller Customer Information.
14. CONTROLLING LAW AND VENUE.
     THIS CUSTODY AGREEMENT (INCLUDING THIS CHOICE-OF-LAW PROVISION) AND THE
OTHER REPURCHASE DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED AND ALL
CONTROVERSIES AND DISPUTES ARISING UNDER, IN CONNECTION WITH OR RELATING TO THIS
CUSTODY AGREEMENT AND THE OTHER REPURCHASE DOCUMENTS SHALL BE RESOLVED, IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (PURSUANT TO SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW TO THE EXTENT SUCH LAWS WOULD OTHERWISE NOT
APPLY) AND THE UNITED STATES OF AMERICA APPLICABLE TO CONTRACTS MADE AND TO BE
WHOLLY PERFORMED WITHIN SUCH STATE. THE SELLER, THE ADMINISTRATIVE AGENT AND THE
BUYERS EACH HEREBY IRREVOCABLY SUBMITS TO THE NONEXCLUSIVE JURISDICTION AND
VENUE OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
LOCATED IN THE BOROUGH OF MANHATTAN DIVISION IN THE CITY OF NEW YORK OR, IF SUCH
COURT DOES NOT HAVE JURISDICTION, THE SUPREME

17



--------------------------------------------------------------------------------



 



COURT OF THE STATE OF NEW YORK, NEW YORK COUNTY FOR THE PURPOSE OF ANY ACTION OR
OTHER PROCEEDING ARISING UNDER, IN CONNECTION WITH OR RELATING TO THE REPURCHASE
DOCUMENTS OR ANY RELATED TRANSACTION, PURSUANT TO SECTION 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW TO THE EXTENT SUCH SUBMISSION WOULD OTHERWISE NOT BE
EFFECTIVE. To the fullest extent permitted by applicable law, the Seller and the
Custodian each irrevocably waives any objection that he, she or it may now or
hereafter have to the laying of venue for any such proceeding brought in such a
court and any claim that any such proceeding brought in such a court has been
brought in an inconvenient forum. Nothing herein shall affect any applicable
right of any party at any time to initiate any suit in the United States
District Court for the Southern District of New York, Manhattan Division, or to
remove any pending suit to that Court. Nothing herein shall affect the right of
the Custodian to accomplish service of process in any manner permitted by
applicable law or to commence legal proceedings or otherwise proceed against the
Seller in any other jurisdiction or court.
15. AGREEMENT FOR THE EXCLUSIVE BENEFIT OF PARTIES.
     This Custody Agreement is for the exclusive benefit of the parties hereto
and the Buyers (including in the case of the Buyers, the Buyers’ participants),
the Agent, and their respective successors and permitted assigns, and shall not
be deemed to create or confer any legal or equitable right, remedy, or claim
upon any other Person whatsoever.
16. WAIVER OF JURY TRIAL.
     THE SELLER AND THE CUSTODIAN EACH HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS CUSTODY AGREEMENT OR ANY OF
THE OTHER REPURCHASE DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY. This waiver of right to trial by jury is separately given, with
knowledge of its purpose and effect and voluntarily, by the Seller and the
Custodian, and this waiver is intended to encompass individually each instance
and each issue as to which the right of a jury trial would otherwise accrue.
Each of the parties is hereby authorized to submit this Custody Agreement to any
court having jurisdiction over the subject matter and the parties hereto, so as
to serve as conclusive evidence of the foregoing waiver of the right to jury
trial. Further, the Seller hereby certifies that no representative or agent of
the Custodian has represented, expressly or otherwise, to any shareholder,
director, officer, agent or representative of the Seller that the Custodian will
not seek to enforce this waiver of jury trial provision.
17. ENTIRE AGREEMENT.
     This Custody Agreement contains the entire agreement among the parties
hereto with respect to the subject matter hereof, and supersedes all prior and
contemporaneous agreements, understandings, inducements and conditions, express
or implied, oral or written, of any nature whatsoever with respect to the
subject matter hereof, including any prior custody agreements. The express terms
hereof control and supersede any course of performance and/or usage of the

18



--------------------------------------------------------------------------------



 



trade inconsistent with any of the terms hereof. This Custody Agreement may not
be modified or amended other than by an agreement in writing executed by the
parties hereto.
18. EXHIBITS.
     All Exhibits and Schedules referred to herein or attached hereto are hereby
incorporated by reference into, and made a part of, this Custody Agreement.
19. INDULGENCES, NOT WAIVERS.
     Neither the failure nor any delay on the part of a party hereto to exercise
any right, remedy, power or privilege under this Custody Agreement shall operate
as a waiver thereof, nor shall any single or partial exercise of any right,
remedy, power or privilege preclude any other or further exercise of the same or
of any other right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is writing and is
signed by the parties asserted to have granted such waiver.
20. TITLES NOT TO AFFECT INTERPRETATION.
     The titles of Sections contained in this Custody Agreement are for
convenience only, and they neither form a part of this Custody Agreement nor are
they to be used in the construction or interpretation hereof.
21. PROVISIONS SEPARABLE.
     The provisions of this Custody Agreement are independent of and separable
from each other, and no provision shall be affected or rendered invalid or
unenforceable by virtue of the fact that for any reason any other provisions may
be invalid or unenforceable in whole or in part.
22. RELATIONSHIP OF THE SELLER AND THE CUSTODIAN.
     The Custodian shall be entitled to deal with the Seller and any and all
Loan Papers, payments, instructions, notices or other instruments on the basis
that the Buyers have purchased the Purchased Loans from the Seller and are the
sole owners legal and beneficial title thereto, without regard to whether any
other Person has any ownership or other interest in the Purchased Loans.
(The remainder of this page is intentionally blank; counterpart signature pages
follow.)

19



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have entered into this Custody Agreement as
of the date first set forth above.

                  HOMEAMERICAN MORTGAGE CORPORATION    
 
           
 
  By:   /s/ John J. Heaney    
 
  Name:  
 
John J. Heaney    
 
  Title:   Senior Vice President and Treasurer    

[Signature Page 1 to Custody Agreement]

 



--------------------------------------------------------------------------------



 



                  U.S. BANK NATIONAL ASSOCIATION    
 
           
 
  By:   Edwin D. Jenkins    
 
  Name:  
 
Edwin D. Jenkins    
 
  Title:   Senior Vice President    

[Signature Page 2 to Custody Agreement]

 